Citation Nr: 9927856	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
burns of the face, neck, and hands.

2.  Entitlement to service connection for a gastrointestinal 
disability, including peptic ulcer disease and Crohn's 
disease/colitis.

3.  Entitlement to service connection for a pulmonary 
disability, including chronic obstructive pulmonary disease.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to special monthly pension due to the need 
for regular aid and attendance.


ATTORNEY FOR THE BOARD

T. Reichelderfer

INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.

This appeal arises from rating decisions of the Atlanta, 
Georgia, Regional Office (RO).  The appeal for service 
connection for a gastrointestinal disability and a pulmonary 
disability arises from a rating decision of September 1992.  
The appeal for service connection for burn residuals and a 
throat disorder arises from a rating decision of June 1996.

This decision will address the issues of service connection 
for burn residuals, a gastrointestinal disability, pulmonary 
disability, and a throat disorder.  The remand that follows 
will address the issue of entitlement to special monthly 
pension.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for burn residuals 
has been developed.

2.  There was an inservice injury from an explosion of a 
water heater.

3.  The veteran has healed burns of the face, neck, and 
hands.

4.  There is no competent evidence of a gastrointestinal 
disorder during service and there is no competent evidence 
which relates any current gastrointestinal disability to 
service.  

5.  There is no evidence of peptic ulcer disease within one 
year of discharge from service.

6.  There is no competent evidence of a pulmonary disorder 
during service and there is no competent evidence which 
relates any current pulmonary disability to service.  

7.  There is no competent evidence of a throat disorder 
during service or that any current throat disorder is related 
to service.


CONCLUSIONS OF LAW

1.  Residuals of burns to the face, neck, and hands were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The claim for entitlement to service connection for a 
gastrointestinal disability, including peptic ulcer disease 
and Crohn's disease/colitis, is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  

3.  The claim for entitlement to service connection for a 
pulmonary disorder, including chronic obstructive pulmonary 
disease (COPD), is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim for entitlement to service connection for a 
throat disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and peptic ulcers become manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The National Personnel Records Center has reported that the 
veteran's service medical records are not available and are 
presumed to have been destroyed by fire.  

Burn residuals

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

As noted, the veteran's service medical records are not 
available.  The veteran has indicated that during service, a 
water heater exploded and burned his face, neck, and hands.  
He has provided statements from persons who served with him 
which support this assertion.  Additionally, while there are 
no medical records of treatment during service, the lay 
statements indicate that the veteran received treatment and 
was bandaged.  Accordingly, there is evidence of an inservice 
injury from the explosion of a water heater.  

The May 1996 VA examination report notes that the veteran 
sustained burns during service and notes a diagnosis of 
healed burns of the face, hands, and neck.  Accordingly, 
there is evidence of a present disability and a nexus with 
the inservice incident of the water heater explosion.  There 
is no evidence in the record which contradicts the veteran's 
assertion and the lay statements.  Therefore, with 
application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), the residuals of burns to 
the face, neck, and hands were incurred in service.  
Therefore, the evidence supports granting service connection 
for residuals of burns of the face, neck, and hands.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

Gastrointestinal disorder

There is no evidence in the record of a gastrointestinal 
disorder during service.  Private hospital records from 1979 
note that the veteran's peptic ulcer disease dated from 1963.  
A February 1993 private medical statement notes the veteran's 
Crohn's disease was diagnosed in the early 1980's.  These 
records do not relate the veteran's gastrointestinal problems 
to service but rather indicate that the onset was 
significantly after service.  Accordingly, there is also no 
competent evidence in the record which shows that the 
veteran's current gastrointestinal problems are related to 
service.  38 C.F.R. § 3.303 (1998).  

There is no competent evidence in the record of peptic ulcer 
disease within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

The veteran has indicated that a water heater exploded in 
service and has provided lay statements which indicate that 
there was such an explosion.  He seems to claim that his 
gastrointestinal problems are related to this inservice 
incident.  However, there is no competent evidence in the 
record which shows that the veteran's current 
gastrointestinal disorder is related to the water heater 
explosion.  His assertion as to the cause of his 
gastrointestinal problems is not probative since as a lay 
person, he is not considered competent to offer an opinion as 
to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of 
any gastrointestinal disorder during service.  There is also 
no evidence of peptic ulcer disease being present within one 
year of discharge from service.  Additionally, there is no 
competent evidence of a nexus between the veteran's current 
gastrointestinal problems and service, or the explosion of a 
water heater during service.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Pulmonary disability

There is no evidence in the record of any pulmonary disorder 
during service.  The veteran has indicated that a water 
heater exploded in service and has provided lay statements 
which indicate that there was such an explosion.  He claims 
that his pulmonary problems are related to this inservice 
incident.  A private medical statement, dated in March 1994, 
notes that the veteran gave a history of a stove exploding in 
service and the veteran inhaling smoke and flame.  The 
physician indicated that the veteran currently had COPD.  
However, the physician's statement does not relate the 
veteran's current pulmonary problems to the incident of the 
water heater exploding.  It only reiterates a history as 
provided by the veteran and indicates that he now has COPD.  
Such a statement does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'").  Rather a February 1995 statement from the 
same clinician indicates that the veteran's COPD had been 
diagnosed approximately 15 years earlier and that the 
veteran's construction work around asbestos was a major 
contributing factor.  Additionally, the report of a May 1996 
VA examination notes that the veteran had irritative 
bronchitis residuum from cigarette smoking with pulmonary 
emphysema and COPD.  These records do not relate the 
veteran's gastrointestinal problems to service or the 
explosion of a water heater during service.  Accordingly, 
there is also no competent evidence in the record which shows 
that the veteran's current pulmonary disease is related to 
service.  38 C.F.R. § 3.303 (1998).  

The veteran claims, in essence, that the inservice incident 
of the water heater exploding has caused his current 
pulmonary problems.  However, as noted above, there is no 
competent evidence in the record which supports his assertion 
that his pulmonary disease is related to this incident.  The 
veteran's assertion as to the cause of his pulmonary problems 
is not probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of 
any pulmonary disorder during service.  There is also no 
competent evidence of a nexus between the veteran's current 
pulmonary disorder and service, or the explosion of a water 
heater during service.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Throat disorder

There is no evidence in the record of any throat disorder 
during service.  The veteran has indicated that a water 
heater exploded in service and has provided lay statements 
which indicate that there was such an explosion.  He claims, 
in essence, that he has a throat disorder related to this 
inservice incident.  However, the evidence does not support 
this assertion.  Rather the report of a May 1996 VA 
examination notes that the veteran had a throat condition 
resolved to irritative bronchitis residuum from cigarette 
smoking.  This examination report thus indicates that any 
throat condition is related to causes other than the water 
heater explosion.  Accordingly, there is also no competent 
evidence in the record which shows that any current throat 
disorder is related to service.  38 C.F.R. § 3.303 (1998).  

The veteran claims, in essence, that the inservice incident 
of the water heater exploding has caused a throat disorder.  
However, as noted above, there is no competent evidence in 
the record which supports the veteran's assertion that a 
throat disorder is related to this incident.  His assertion 
as to the cause of a throat disorder not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of 
any throat disorder during service.  There is also no 
competent evidence of a nexus between any current throat 
disorder and service, or the explosion of a water heater 
during service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for a gastrointestinal disability, a pulmonary 
disability, and a throat disorder are denied as being not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for residuals of burns of the face, 
neck, and hands is granted.
2.  Service connection for a gastrointestinal disability, 
including peptic ulcer disease and Crohn's disease/colitis, 
is denied.
3.  Service connection for a pulmonary disability, including 
COPD, is denied.
4.  Service connection for a throat disorder is denied.


REMAND

An October 1997 notice from the Social Security 
Administration notes that the veteran became entitled to 
disability benefits.  Medical evidence used by the Social 
Security Administration could provide probative evidence in 
assessing the veteran's claim for special monthly pension.  
Therefore, this case must be returned to the RO to obtain 
records from the Social Security Administration.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of any disability determination(s) made 
by the Social Security Administration and 
legible copies of medical evidence used 
for such determination(s).  

2.  Following completion of the above, 
the RO should determine whether the 
veteran is entitled to special monthly 
pension based on the need for regular aid 
and attendance.  The RO should conduct 
any additional evidentiary development, 
including examination of the veteran, 
which is deemed appropriate.

If the decision remains adverse to the veteran, he should be 
provided with a supplemental statement of the case and be 
apprised of the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or maters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





